FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

POCATELLO EDUCATION                     
ASSOCIATION; IDAHO EDUCATION
ASSOCIATION; PROFESSIONAL FIRE
FIGHTERS OF IDAHO, INC.; SERVICE
EMPLOYEES INTERNATIONAL UNION,
LOCAL 687; AFL-CIO,
                Plaintiffs-Appellees,
                 v.
MARK HEIDEMAN, in his official               No. 06-35004
capacity as Bannock County
Prosecuting Attorney,                         D.C. No.
                                            CV 03-0256 BLW
                          Defendant,            ORDER
                and
BEN YSURSA, in his official
capacity as Secretary of State for
the State of Idaho; LAWRENCE
WASDEN, in his official capacity as
Attorney General for the State of
Idaho,
             Defendants-Appellants.
                                        
 On Remand from the Supreme Court of the United States

                     Filed April 13, 2009

  Before: William C. Canby, Jr., A. Wallace Tashima, and
          Consuelo M. Callahan, Circuit Judges.




                             4213
4214       POCATELLO EDUCATION ASS’N v. HEIDEMAN
                          ORDER

   In accordance with the mandate of the Supreme Court in
Ysursa v. Pocatello Education Association, 129 S. Ct. 1093,
1101 (2009), the judgment of the district court is reversed and
the case remanded with instructions to enter judgment for
defendants on the local government claim.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.